Title: John Thaxter to John Adams, 25 January 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 25th. Jany. 1781
     
     Your favour of yesterday was recieved this morning. I suspect it was opened before it came to my hands. The Seal appeared to have been good at first, but when delivered to me, it the Impression was very faint in many places—perhaps it may be accidental.
     The Hymn to Ceres was forgotten at the time that I inclosed the fundamenta Jurisprudentiae Nat:—I shall send it by this Opportunity.
     I shall wait on the Rector tomorrow with Master Charles, and procure a Writing Master as soon as possible.
     I have recieved Mr. Dana’s Letter that You was so good as to inclose. He mentions that two Letters were inclosed in it to You, which I hope You have recieved, as well as the other Letters. You will oblige me, Sir, if You will be kind enough to acquaint me with his Address. His Letter came open to me, or rather without Cover. I presume that it was opened by You, Sir. I am not sorry for it for my part, but You will confer a particular favour upon me, if You will open no more.
     The Young Gentlemen are well and desire their Duty to You.
     I have the Honour to be, with perfect Respect, Sir, your very humble Servant,
     
      J. Thaxter
     
    